                      Case 2:19-cv-01171-JTM-KWR Document 73 Filed 05/11/20 Page 1 of 3
District Court      €aslr,a      Ti).,il af (o-,rir^\                     District Court Docket No      n-cv - Orr?               I

Short Case Title                                                             Ji                /\L
ONLY ONE COURT REPOBTER PER FORM Court Reporter

Date Notice ofAppeal Filed in the District Court                    l    JO}CJ          Court of        S


PART    I.    ([o be completed by pariy ordering transcript Do not complete ttr'is form unless h                     ve be             aee
inEtructions on page 2.)
A. Complete the Followirg:
ENo hearings ETranscript is unnecessary for appeal purposes ETranscript is already on
  OB
  Check all of the following that apply, include date of the proceeding.
 This is to order a transcript of the follorving proceedings: trBail Hearing                     !Voir Dile
EOpening Statement of Plaintiff _                       EOpening Statement of Defendant
trClosing Argument of Plaintiff_                       tr Closing Argument of Defendan f.
trOpinion of court                         EJury Instructions                    ElSentencing
Other      cee      not listed above:
  Hearing Date(s) Proceeding                                                            Judge/Magistrate
   Q   lt I aot4 1                         .^{                                         [1,,n - ,Ianr         frt r,ht l,4f /qzz,

Fail ure to specify in adequate detail those proceedings to be transcribed, or failure tTE[aDeRE[}FGRFEff{ y
.fina ucial arrangernents for transcript, are grounds for DISMISSAL OF APPEAL.
B. This is to certify satisfactory financial arrangements have been made, Method of Payment:
ElPrivate Funds; ECriminal Justice Act Funils @nter Authorization-24 via eVoucher);
                                                                                             |1|Ay 1 1 2020
trOther IFP Funds; nAdvance Payment Waived by Reporter; EU.S. Government Funds
Eorher                                                                                    u.s. DtsrRtcr couRT
                                                                                                                                       na
Sigrrature                                                                           Date Transcript                                  2c)
Print Name Ve",,         ^         (lrn           A-€                               Phone    5o,t      i7/     A gr<
Counsel                                                 a,^+
Addru""       lo2   ll{ /,J4<?,<.rn< ?D                                   (q
Email of At
PART II. COURT BEPORTER ACKNOWLEDGMENT (To be completed by rhe court re porter and frled with the Court of
A     ls rvithin 10  s after recei    Read iustructions orr   2 before com   ti
 Date Tlanscript Order         Date Sati sfactory Arangements     Estimated Completion Date Estimated Number of
 Received                    lfolPqyment rvere Made                                         Pages

Payment arrangements have NOT been made or are incomplete.
Reason: EDeposit not received EUnable to contact ordering pari y EAwaiting creation of CJA 24                                is

                    tr Other   (Specify)                                                                       \ct
Date                              Signature of       Reporter                                                Tel
Email of
Part   III.   NOTI                                                                                                           -
                                                                     FILED IN THE DISTRICT COURT (To be completed by
court reporter on date of filing transcript in the District Court. This completecl form is to be-filed with the Court ofAppeals.)

            This is to certify that the tlanscript has been completed and iiled at the District Coul.t today.

         Actual Number of Pages                                                   Actual Number of Volum
                                           --
Date                                            Signature of Repor.ter
    Case 2:19-cv-01171-JTM-KWR Document 73 Filed 05/11/20 Page 2 of 3




I



                       r
                             "1
                             l],
                             u
                             fil
                             r.I
                             '4

                             t;t       +       ;
                                                   1
                                                            o
                       E                5                   t\
                                       s.J

                                       .r-
                                        $  t
                                               3

                                              uoss
                  -
                                       -0     + (q
                                         I qt\t \\>
                                             ,P
                                       B               -7         rl,
                                                       \         t1.,


                                        I (\
                                       tl-     $s                ti.-
                                                                 r0
                                                                 iq
                                       -:,
                                              S, cs               I
                                                                 ,:l
                                                                 iq
                                             ,ES
                                       \ q-) cJ
                                                       fiq       I:J
                                                                 t'-




                               $
                   \*s
                   r\
                                                                        I




                       >t
                      \)(-
                                   ,




                  +s
                  s]
                  -,o-Y
                              ?
                  vs3
    Case 2:19-cv-01171-JTM-KWR Document 73 Filed 05/11/20 Page 3 of 3



                                                                        I




I




                                    I




                                                                        ,
